Title: [Diary entry: 26 May 1791]
From: Washington, George
To: 

Thursday 26th. After viewing the british works about Cambden I set out for Charlotte. On my way—two miles from Town—I examined the ground on wch. Genl. Green & Lord Rawden had their Action. The ground had but just been taken by the former—was well chosen—but he not well established in it before he was attacked; which by capturing a Videt was, in some measure by surprize. Six miles further on I came to the ground where Genl. Gates & Lord Cornwallis had their Engagement wch. terminated so unfavourably for the former. As this was a night Meeting of both Armies on their March, & altogether unexpected each formed on the ground they met without any advantage in it on either side it being level & open. Had Genl. Gates been ½ a mile further advanced, an impenitrable Swamp would have prevented the attack which was made on him by the British Army, and afforded him time to have formed his own plans; but having no information of Lord Cornwallis’s designs, and perhaps not being apprised of this advantage it was not siezed by him. Cambden is a small place with appearances of some new buildings. It was much injured by the British whilst in their possession. After halting at one Suttons 14 M. from Cambden I lodged at James Ingrams 12 Miles farther.